Citation Nr: 1217294	
Decision Date: 05/15/12    Archive Date: 05/24/12

DOCKET NO.  08-17 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether the reduction in the evaluation of service-connected chondromalacia of the left knee from 20 percent to a noncompensable rating was proper.  

2.  Whether the reduction in the evaluation of service-connected chondromalacia of the right knee from 10 percent to a noncompensable rating was proper.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. R. dela Rosa


INTRODUCTION

The Veteran had active military service from October 1990 to June 1998. 

Initially, in a December 2005 rating action, the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, proposed to reduce the evaluation of the Veteran's service-connected chondromalacia of the left knee from 20 percent to a noncompensable rating and reduce the evaluation of her service-connected chondromalacia of the right knee from 10 to a noncompensable rating.  The current matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating action in which the RO promulgated that proposed reduction effective August 1, 2007.  

The Board observes that, in her June 2008 substantive appeal (VA Form 9), the Veteran requested a hearing before a Veterans Law Judge sitting at the RO.  Thereafter, she was scheduled for her requested hearing in August 2008, but failed to report.  Therefore, the Veteran's request for a Board hearing is considered withdrawn.  38 C.F.R. § 20.704(d), (e) (2011).

The Board further notes that the Veteran submitted additional evidence in December 2008 with a waiver of RO consideration.  38 C.F.R. § 20.1304 (2011).  Therefore, the Board may properly consider such newly received evidence.  There are also additional VA treatment records contained in the Veteran's Virtual VA file that have not been previously considered by the RO and the Veteran has not waived such consideration.  However, as the Board is granting the Veteran's claims in full, there is no prejudice to her in the Board proceeding with a decision at this time.

The Board observes that in her June 2007 notice of disagreement, the Veteran alleged clear and unmistakable error (CUE) in the May 2007 rating decision; however, as that decision is currently on appeal and thus not final, it is not subject to revision based on CUE.  Specifically, in the absence of a final decision, a motion for CUE is premature as there is no allegation of fact or law upon which relief may be granted.  

In this case, the Veteran's appeal derives from her disagreement with a 38 C.F.R. § 3.105(e) reduction and is not based on a claim or application for benefits.  During the course of this claim, the Board notes that the Veteran has averred that her knees have become progressively worse.  See February 2007 VA examination.  The Board finds that this raises the issue of entitlement to increased disability ratings for the Veteran's service-connected bilateral knees.  As these issues have not been adjudicated by the agency of original jurisdiction (AOJ), the Board does not have jurisdiction over the issues, and they are referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  In a December 2005 rating decision, the RO proposed to reduce the disability evaluation for the Veteran's service-connected chondromalacia of the left knee from 20 percent to a noncompensable rating; the RO promulgated that proposed reduction in a May 2007 rating decision, effective August 1, 2007.

2.  In a December 2005 rating decision, the RO proposed to reduce the disability evaluation for the Veteran's service-connected chondromalacia of the right knee from 10 percent to a noncompensable rating; the RO promulgated that proposed reduction in a May 2007 rating decision, effective August 1, 2007.

3.  The RO's decision to reduce the evaluation for the chondromalacia of the left knee from 20 percent to a noncompensable rating was not supported by the evidence contained in the record at the time of the reduction.

4.  The RO's decision to reduce the evaluation for the chondromalacia of the right knee from 10 percent to a noncompensable rating was not supported by the evidence contained in the record at the time of the reduction.


CONCLUSIONS OF LAW

1.  The reduction in the schedular evaluation from 20 percent to a noncompensable rating for the service-connected chondromalacia of the left knee was not proper, and the 20 percent evaluation is restored effective August 1, 2007.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Code 5261 (2011).

2.  The reduction in the schedular evaluation from 10 percent to a noncompensable rating for the service-connected chondromalacia of the right knee was not proper, and the 10 percent evaluation is restored effective August 1, 2007.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Code 5261 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to restore the Veteran's 20 percent rating for chondromalacia of the left knee and 10 percent rating for chondromalacia of the right knee herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.

In a December 2005 rating action, the RO proposed to reduce the evaluation of the Veteran's service-connected chondromalacia of the left knee from 20 percent to a noncompensable rating, and the Veteran's service-connected chondromalacia of the right knee from 10 percent to a noncompensable rating.  Subsequently, in May 2007, the RO decreased the evaluation for the Veteran's service-connected chondromalacia of the left knee from 20 percent to a noncompensable rating and decreased the evaluation for the Veteran's service-connected chondromalacia of the right knee from 20 percent to a noncompensable rating, effective August 1, 2007.  On appeal, the Veteran contends that the reduced disability ratings are improper due to the severity of her symptoms.  She further alleges that her bilateral knee disabilities have not improved.  

Where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation  payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the Veteran that he or she has 60 days to present additional evidence showing that compensation should be continued at the present level.  38 C.F.R. § 3.105(e) (2011).  

After completing the predetermination procedures specified in 38 C.F.R. § 3.105(e), the RO must send the Veteran written notice of the final action.  This notice must set forth the reasons for the action and the evidence upon which the action is based.  Id.  Where a reduction of benefits is found warranted following consideration of any additional evidence submitted and the reduction was proposed under the provisions of 38 C.F.R. § 3.105(e), the effective date of the final action shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  Id.  

The provisions of paragraphs § 3.344 (a) and (b) apply to ratings which have continued for long periods at the same level (5 years or more).  They do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating.  See 38 C.F.R. § 3.344(c) (2011). 

The United States Court of Appeals for Veterans Claims (Court) has held that several general regulations are applicable to all rating reduction cases, regardless of whether the rating at issue has been in effect for five or more years.  The Court has stated that certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon review of the entire history of the Veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 420 (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).  

The Brown case articulated three questions that must be addressed in determining whether a rating reduction was warranted by the evidence.  First, a rating reduction case requires ascertaining "whether the evidence reflects an actual change in the disability."  Second, it must be determined whether the examination reports reflecting such change were based upon thorough examinations.  Third, it must be determined whether the improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Brown, 5 Vet. App. at 421.

Congress has provided that a Veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155 (West 2002).  When an RO makes a rating reduction without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288, 292 (1999).

The question is thus whether the reduction was proper based on the evidence of record.  The Veteran's initial 10 percent disability evaluation for her service-connected chondromalacia of the left knee and the 10 percent disability evaluation for her service-connected chondromalacia of the right knee were awarded effective April 17, 2002.  In a September 2004 rating decision, the RO increased the disability rating from 10 percent to 20 percent for the service-connected chondromalacia of the left knee effective November 7, 2003.  These ratings were reduced effective August 1, 2007, nearly 5 years from the original effective date, and nearly 4 years from the award of the increased rating for the left knee.  

The Board finds that the RO satisfied the due process notification requirements under 38 C.F.R. § 3.105(e).  Specifically, after the proposed reduction was issued in December 2005, the Veteran was notified in a December 2005 letter that she had 60 days to present additional evidence and was notified at her address of record.  Subsequently, the final rating action was issued in May 2007, accompanied by a May 17, 2007, notice letter, and the 20 percent rating for the left knee disability was reduced to a noncompensable rating and the 10 percent rating for the right knee disability was reduced to a noncompensable rating.  The effective date of the reduction, August 1, 2007, was after expiration of the 60-day period from the date of notice of the final rating action as set forth in the applicable VA regulation.  38 C.F.R. § 3.105(e).  

However, as will be discussed below, the Board finds that the reduction from a 20 percent evaluation to a noncompensable evaluation for chondromalacia of the left knee and the reduction from a 10 percent evaluation to a noncompensable evaluation for chondromalacia of the right knee were not proper as the evidence does not demonstrate that such disabilities had improved.  

The Veteran's chondromalacia of the left knee and the right knee are evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5261, pertinent to limitation of extension of the leg.  

In this regard, under the regulations, limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides for a zero percent evaluation where flexion of the leg is only limited to 60 degrees.  For a 10 percent evaluation, flexion must be limited to 45 degrees.  For a 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A 30 percent evaluation may be assigned where flexion is limited to 15 degrees. 

Diagnostic Code 5261 provides for a zero percent evaluation where extension of the leg is limited to five degrees.  A 10 percent evaluation requires extension limited to 10 degrees.  A 20 percent evaluation is warranted where extension is limited to 15 degrees.  A 30 percent evaluation may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent evaluation, extension must be limited to 30 degrees.  Finally, where extension is limited to 45 degrees a 50 percent evaluation may be assigned. 

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension. 38 C.F.R. § 4.71, Plate II.  VA's General Counsel has stated that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004). 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet.App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.   

Additional Diagnostic Codes also address the knee.  Specifically, 38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability, a 20 percent rating when there is moderate recurrent subluxation or lateral instability, and a 30 percent evaluation for severe recurrent subluxation or lateral instability. 

VA's General Counsel has stated that when a knee disorder is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and an appellant also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  However, General Counsel stated that if an appellant does not meet the criteria for a noncompensable rating under either Diagnostic Code 5260 or Diagnostic Code 5261, there is no additional disability for which a separate rating for arthritis may be assigned. VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604  (1997).  If a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a , Code 5257) a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704  (1998). 

Diagnostic Code 5256 provides ratings for ankylosis of the knee.  Favorable ankylosis of the knee, with angle in full extension, or in slight flexion between zero degrees and 10 degrees, is rated 30 percent disabling.  Unfavorable ankylosis of the knee, in flexion between 10 degrees and 20 degrees, is to be rated 40 percent disabling; unfavorable ankylosis of the knee, in flexion between 20 degrees and 45 degrees, is rated 50 percent disabling; extremely be rated 60 percent disabling.  38 C.F.R. § 4.71a. 

Diagnostic Code 5258 provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a.  Diagnostic Code 5259 provides a 10 percent rating for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a.  Diagnostic Code 5262 provides ratings based on impairment of the tibia and fibula.  Malunion of the tibia and fibula with slight knee or ankle disability is rated 10 percent disabling; malunion of the tibia and fibula with moderate knee or ankle disability is rated 20 percent disabling; and malunion of the tibia and fibula with marked knee or ankle disability is rated 30 percent disabling.  Nonunion of the tibia and fibula with loose motion, requiring a brace, is rated 40 percent disabling.  38 C.F.R. § 4.71a.  Diagnostic Code 5263 provides for a 10 percent rating for genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated).

As will be discussed herein, the Board finds that the evidence of record reflects that, while the Veteran's range of motion of her bilateral knees did increase, the overall severity of her disabilities did not improve and thus the rating reduction was improper. 

By way of background, at a January 2004 VA examination, the Veteran complained of pain, weakness, stiffness, swelling, heat, redness, instability, giving way, locking, fatigability, and lack of endurance.  She wore a brace on her left leg and she denied subluxation.  Physical examination revealed objective evidence of painful motion, instability, weakness, and tenderness.  There was no evidence of edema, effusion, redness, or heat.  There was abnormal movement and guarding of movement.  Range of motion of the left knee revealed flexion from 0 to 106 degrees and extension from 0 to 31 degrees.  Range of motion of the right knee revealed flexion from 0 to 123 degrees and extension from 0 to 14 degrees.  The diagnosis was arthralgia of both knees, worse in the left, with loss of function due to pain.  

Based upon this examination, in a September 2004 rating decision, the RO granted an increased disability rating for the Veteran's left knee disability from 10 percent to 20 percent and continued the 10 percent disability rating for the Veteran's right knee disability.  

At the time of the December 2005 reduction proposal, the evidence included a November 2005 VA examination and VA treatment records.  Physical examination at the November 2005 VA examination revealed range of motion in the knees was normal bilaterally with mild tenderness to palpation.  Bilateral knee range of motion was 0 degrees of extension and 140 degrees of flexion with no change due to pain, weakness, fatigability, or incoordination following repetitive use.  X-rays were normal.  However, in a January 2006 statement, the Veteran reported that her knees were never examined during the November 2005 VA examination.  VA treatment records contained in the claims file do not address the Veteran's knees. 

In February 2007 the Veteran was afforded a VA examination.  During the examination, she reported that she experienced mild pain in both knees daily.  She reported flare-ups four to five days a week with 100 percent limitation of motion caused by severe pain lasting two to three minutes.  The Veteran further reported that her knees have become progressively worse and she used medication.  She denied a history of hospitalizations, trauma to the joints, and neoplasm.  She further denied using an assistive aid for walking, constitutional symptoms of arthritis, incapacitating episodes of arthritis, functional limitations on standing, and functional limitations on walking.  Joint symptoms included pain and stiffness in both knees.  The Veteran did not exhibit deformity, giving way, or instability.  She also denied weakness and episodes of dislocation or subluxation.  However, she reported locking episodes that occurred daily or more that affected the motion of both knees.   

Physical examination revealed a normal gait with no evidence of abnormal weight bearing.  Range of motion testing of the right knee revealed flexion from 0 to 140 degrees, with no pain and no limitation of motion on repetitive use; and extension at 0 degrees with no pain and no limitation of motion on repetitive use.  Range of motion testing of the left knee revealed flexion from 0 to 140 degrees, with no pain and no limitation of motion on repetitive use; and extension at 0 degrees, with no pain and no limitation of motion on repetitive use.  There was no loss of bone or part of a bone, inflammatory arthritis, joint or ankylosis.  There was evidence of crepitus in both knees.  There was no evidence of bumps consistent with Osgood-Schlatters disease.  There was evidence of crepitation in both knees but no evidence of mass behind either knee.  The right knee did not exhibit clicks or snaps, grinding, instability, or meniscus abnormality.  There was evidence of patellar abnormality in the form of subpatellar tenderness in the right knee.  The left knee exhibited clicks or snaps, grinding, and patellar abnormality in the form of subpatellar tenderness.  

A March 2007 X-ray revealed no degenerative change, joint effusion, or acute fracture in either knee.  In a June 2007 statement, the Veteran indicated that she continued to have pain in her bilateral knees and such had not 'healed' since their initial injury.  A December 2008 VA treatment record reflects complaints of bilateral knee pain that had increased with the Veteran's new job that required prolonged standing and walking.  X-rays revealed bilateral patellar tendon enthesopathy.  As such, she was provided with bilateral knee braces.  

Based on a review of the evidence, the Board finds that the reduction of the disability rating for the Veteran's service-connected chondromalacia of the bilateral knees was not proper and finds that the 20 percent evaluation for her chondromalacia of the left knee and the 10 percent evaluation for her chondromalacia of the right knee should be restored.  While the RO found that the Veteran exhibited improvement, shown by full range of motion in both knees during the November 2005 and the February 2007 VA examinations, the Board finds that the symptoms of her bilateral knee disabilities, on the whole, did not improve.  Specifically, during the February 2007 examination, the Veteran reported locking episodes that occurred daily or more that affected the motion of both knees.  Additionally, there was evidence of patellar abnormality in the form of subpatellar tenderness in both knees.  The Veteran's joint symptoms included pain and stiffness in both knees.  Moreover, physical examination revealed crepitation in both knees and clicks or snaps in the Veteran's left knee.  In this regard, VA regulations provide that the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton, supra.

Additionally, the evidence of record does not show that the Veteran has sustained improvement as she has reported that her knees have become progressively worse.  See February 2007 VA examination.  During the examination, she reported flare-ups occurring four to five days a week resulting in 100 percent additional limitation of motion with severe pain lasting two to three minutes.  She also reported that she experienced mild pain in both knees daily.  Moreover, in December 2008, X-rays revealed bilateral patellar tendon enthesopathy and complaints of increased pain, warranting bilateral knee braces.

As noted previously, a Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C.A. § 1155; see also Greyzck, supra.  In the instant case, the Board finds that the Veteran's bilateral knee disabilities have not improved.  While the Board acknowledges that her range of bilateral knee motion has increased, the overall severity of her condition has not improved.  Accordingly, the Board finds that restoration of the 20 percent evaluation for chondromalacia of the left knee and restoration of the 10 percent evaluation for chondromalacia of the right knee is warranted.


ORDER

The reduction in the schedular evaluation from 20 percent to a noncompensable rating for service-connected chondromalacia of the left knee was not proper, and the 20 percent evaluation is restored effective August 1, 2007.



The reduction in the schedular evaluation from 10 percent to a noncompensable rating for service-connected chondromalacia of the right knee was not proper, and the 10 percent evaluation is restored effective August 1, 2007.  



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


